Title: John Adams to Richard Cranch, 23 September 1767
From: Adams, John
To: Cranch, Richard


     
      Dr. sir
      
       September 23. 1767
      
     
     I have but a few Moments, to congratulate you on the fresh Blessing to your Family.—Another fine Child and Sister comfortable! Oh fine! I know the Feeling as well as you and in Spight of your earlier Marriage, I knew it sooner than you.—Here you must own I have the Advantage of you.—But what shall we do with this young Fry?—In a little while Johnny must go to Colledge, and Nabby must have fine Cloaths, aye, and so must Betcy too and the other and all the rest. And very cleverly you and I shall feel when we recollect that we are hard at Work, over Watches and Lawsuits, and Johnny and Betcy at the same Time Raking and fluttering away our Profits. Aye, and there must be dancing Schools and Boarding Schools and all that, or else, you know, we shall not give them polite Educations, and they wil better not have been born you know than not have polite Educations.—These Inticipations are not very charming to me, and upon the whole I think it of more
      Consequence to have Children than to make them gay and genteel, so I conclude to proceed in my Endeavours for the former, and to lett the latter happen as it will. I am as ever your faithfull Friend & affectionate Brother,
     
      John Adams
     
    